Mount, J.
This appeal is prosecuted from a judgment upon conviction of the crime of living with a common prostitute, alleged to have been committed on December 30, 1909. Appellant argues that the court erred in defining a common prostitute as follows:
“A common prostitute is a woman who offers her body to an indiscriminate intercourse with men. Intercourse con*690fined exclusively to one man does not make a woman a common prostitute. If a woman by words or acts or by any device invites and solicits and submits to indiscriminate intercourse, she is a common prostitute. Whether a woman is-a common prostitute is a question of fact which does not depend alone upon the number of persons with whom she has had illicit intercourse, nor does it depend alone upon the question of whether she submits herself for gain. Her avocation may be known or inferred from the manner in which she plies it. The jury are to consider her general conduct and all other circumstances, if any are shown by the evidence-in the case, tending to show whether or not she so holds herself out to the public.”
It is contended that this instruction is erroneous because-it states that the fact that a woman is a common prostitute does not depend alone upon the question whether she submits herself for gain. Several definitions by textwriters and several cases are cited, which say in substance that a common prostitute is a female given to promiscuous sexual intercourse-for the sake of gain.
While we are of the opinion that the sake of gain is probably the most usual motive, it is not the only one, and it is not necessarily essential to constitute a common prostitute. A woman who submits herself to indiscriminate sexual intercourse with men, without hire, is certainly as much a common prostitute as one who does so solely for hire. In State v. Clark, 78 Iowa 492, 48 N. W. 278, the court said:
“Counsel, if we understand him correctly, thinks that prostitution consists in sexual commerce for gain. It is sometimes so defined, but we think if a woman submits to indiscriminate-sexual intercourse, which she invites or solicits by word or act, or any device, she is a prostitute. Her avocation may be known from the manner in which she plies it, and not from pecuniary charges and compensation gained in any other manner.”
See, also, State v. Rice, 56 Iowa 481, 9 N. W. 848; State v. Nixon, 18 Vt. 70, 46 Am. Dec. 185. The court therefore did' not err in this instruction.
*691It is also argued that the court erred in receiving in evidence certain letters written by the appellant to a friend, because such letters showed that the appellant was guilty of other crimes beside the one charged, and also because some-of these letters did not show that the appellant was living with the woman referred to therein. Certain of the letters did show that the appellant was guilty of other crimes, but they also showed conclusively that the appellant had been for some time living with the woman; that she was a common prostitute for hire, and that appellant Imew the facts. The letters were, therefore, clearly admissible as evidence upon this charge. It is true that other crimes may not be shown for the purpose of conviction upon the one charged, but these letters showed guilt of the crime charged and were therefore competent. They were not tó be excluded entirely because-they at the same time contained admissions of other crimes. Certain of the lettei’s made no further reference to the woman than “Lilly sends regards,” but this statement was some evidence of the fact that “Lilly” was present at the time the letters were written, and was occupying the same relation to-the appellant that she had theretofore established.
It is next argued that the information is insufficient, because it charged the appellant with living with a common-prostitute on one day only, to wit, on December 30, 1909, and that to' live with implies that the parties shall dwell together for some considerable period of time, and the information to be sufficient should have charged an offense as having been committed between certain dates. The argument is sound that the offense of living with a prostitute is a continuing offense, and it may be charged as such between certain dates. But it does not follow that it may not he charged upon a particular day. The fact that the parties lived together for one day is sufficient, if it is shown that they were doing so with an intention of remaining together. The proof in this case is clear that the woman was a common prostitute *692fox- hix-e, and that appellant lived with hex- on that day and for months prior thereto in violation of decency and law.
Thex-e is no error in the recox-d, and the judgment is therefore affirmed.
Crow, Parker, and Dunbar, JJ., concur.